


Exhibit 10.d








July 10, 2015




Mr. Michael Speetzen
#################
#########, ######### ######




Dear Mike:


On behalf of Polaris Industries Inc. (“Polaris” or “Company”), I am pleased to
offer you the position of Executive Vice President Finance, Chief Financial
Officer.


I.
Title and reporting relationship

Your title is Executive Vice President Finance, Chief Financial Officer. You
will report to the Chairman & CEO.


II.
Date of Employment

You will begin your employment on July 20, 2015. However, you will commence your
role as Executive Vice President Finance, Chief Financial Officer on August 3,
2015 which will also be the effective date for cash incentives and equity awards
as set forth below.


III.
Base Salary

Your annual base salary will be $550,000 paid bi-weekly. Your salary will be
reviewed annually, subject to the approval of the Compensation Committee of the
Board of Directors. Your salary review date for 2016 will be April 1.


IV.
Cash Incentive Compensation

You will be an “A2” Level (Company officer) under the terms of our Senior
Executive Annual Incentive Plan. Your payment under the Senior Executive Annual
Incentive Plan will be dependent upon your performance and the performance of
the Company. Your target payout for the Senior Executive Annual Incentive Plan
will be 100% of eligible earnings paid during a year, subject to adjustments by
the Compensation Committee of the Board of Directors.


For the 2015 performance period, paid out in 2016, you will be guaranteed a
minimum of $550,000, subject to your continued employment.


V.
Signing Bonus

You will receive $200,000 (gross) lump sum bonus to be paid on your start date
of July 20, 2015.


In the event of your voluntary termination of employment within twenty-four (24)
months from the start of your employment, in signing this letter you agree to
immediately reimburse the Company this signing bonus on a prorated basis,
determined at the rate of 1/24th of the signing bonus amount for each
uncompleted full month of employment.


VI.
Long Term Incentive Plan (LTIP)

You will participate in the LTIP for Officers which is a 3 year performance
cycle. Your first LTIP award of performance restricted stock units will be
granted effective August 3, 2015 and will cover the performance cycle January 1,
2015 through December 31, 2017. The performance metrics for the LTIP are
determined each year by the Compensation Committee of the Board of Directors
during the January meeting. The target incentive opportunity will be expressed
as a percentage of your total long term incentive. Your 2015 LTIP will be
prorated from August 3, 2015 based on the portion of the performance period
during which you were employed after that date. The performance threshold is
attached as Exhibit A. The form of performance restricted stock unit award
agreement is attached as Exhibit B.






--------------------------------------------------------------------------------




VII.
Stock Options

You will be granted stock options to purchase 12,000 shares of Polaris common
stock on August 3, 2015. The options will have an exercise price equal to the
closing price of Polaris stock on the grant date. The shares will vest in two
equal installments on the second and fourth anniversaries of the grant date. The
form of stock option award agreement is attached as Exhibit C.


You will be eligible for additional stock grants consistent with other similarly
situated executives, subject to performance.


VIII.
Restricted Stock Units

You will be granted 20,000 restricted stock units effective August 3, 2015.
One-half of the units will vest on the first anniversary of the grant date. The
remaining one-half of the units will vest in two equal installments on the
second and third anniversaries of the grant date. The form of restricted stock
unit award agreement is attached as Exhibit D.


IX.
Benefits & Perquisites

You will be eligible to participate in Polaris’ benefit programs and receive the
perquisites made available by Polaris to its executives. The benefits and
perquisites are subject to change by the Compensation Committee and at present
include medical, dental, disability and life insurance coverage, financial
planning and tax preparation services, 401(k) retirement savings plan and
Supplemental Executive Retirement Plan participation, and a country club
membership (tax gross-ups are not provided for club initiation and dues or
financial planning and tax preparation). Additionally, you will have the use of
Polaris’ products in accordance with Polaris’ guidelines. You will also be
eligible for an annual physical examination at the Mayo Clinic paid for by
Polaris. A summary of the current benefits is enclosed as Exhibit E.


X.
Severance Agreement

When you begin employment with Polaris, Polaris will enter into a Severance
Agreement with you substantially in the form attached as Exhibit F.


XI.
Ownership Guidelines and Section 16 Reporting Obligations

Polaris has established stock ownership guidelines for the Board of Directors
and Company officers. The guidelines require executive officers to own a
designated number of shares of the Company’s Common Stock. As EVP Finance, Chief
Financial Officer you will be required to own 4x your base salary. A summary of
the guidelines is enclosed as Exhibit G.


Remember, all your transactions in Polaris securities are subject to Polaris’
Insider Trading Policy.


As an officer of Polaris you are also subject to Section 16(a) of the Securities
Exchange Act of 1934, as amended, and will be required to file reports with the
SEC disclosing your holdings and transactions in Polaris’ equity securities. The
Company will assist you in preparing and filing these reports with the SEC on a
timely basis. Before engaging in any transaction in Polaris securities you must
pre-clear the transaction with the Chief Financial Officer. All transactions
must be reported within two days.


XII.
Relocation

As a part of this offer, Polaris is offering you Home Sale Assistance: Advanced
Marketing and Guaranteed Buyout Program through Burnet Relocation. As a part of
this agreement, payment for the sale of the house, loss on sale* (including
gross ups), and loss protection** will be made on July 20, 2015. Burnet
Relocation will contact you and assign a move manager to discuss the details of
your relocation package or you can contact them at (952) 844-6532 or toll-free
at1-800-388-8700 (Extension 46532). A summary of the program is enclosed as
Exhibit H.






* Loss on Sale: the selling price of the home is below the price you paid for
the home
** Loss Protection: the original purchase price minus the sales price.  The
proof of purchase price (not including any closing costs or lender fees paid) as
evidenced by the HUD-1 settlement statement from the title company or closing
attorney will be compared with the buyout price or the price from the outside
buyer. 










--------------------------------------------------------------------------------




In consideration of your continued employment, and the agreement by Polaris to
provide for the expense of moving and transportation of your household effects
and other relocation expenses as determined by Company policy, you hereby agree
to the following:
In the event I voluntarily terminate my employment within twenty-four (24)
months from my start, I will reimburse the Company for any and all relocation
expenses paid by Polaris on my behalf at the rate of 1/24th of the total amount
for each uncompleted full month of employment.


Polaris may withhold, from any money that is not exempt from attachment under
applicable laws and that it owes as of my termination date, the amount necessary
to satisfy my remaining repayment obligation, if any.  If the sum of the
non-exempt money owed to me is insufficient to satisfy my repayment obligation,
I will repay the balance of what I owe Polaris Industries within sixty (60) days
following the last day of employment with the Company.


Your employment with Polaris is at will and nothing in this offer letter should
be construed as altering that status.


This offer is contingent on approval of the Polaris Compensation Committee of
the Board of Directors. For clarification and the protection of both you and the
Company, this letter, including the exhibits (and any ancillary agreements based
on such exhibits), represents the sole agreement between the parties


This offer remains contingent upon verification of employment eligibility
pursuant to regulations issued under the Immigration Reform and Control Act of
1986 and satisfactory completion of a drug and alcohol test paid by Polaris. We
will arrange for this test once you have agreed to the terms of this offer.


Mike, we are very excited to have you join the Polaris team. We believe you can
make a huge impact in the coming years and develop in several areas that will
position you very well for the long term. Please sign and return a copy of this
letter indicating that you accept our offer and confirming the terms of your
employment. If you agree to this offer, which remains in effect through Friday
July 10, 2015 please sign and return to Jim Williams at 2100 Highway 55, Medina,
MN 55340.


Very truly yours,
/s/ SCOTT W. WINE
Scott W. Wine
Chairman and Chief Executive Officer

            
Accepted and Confirmed:
/s/ MICHAEL T. SPEETZEN
Michael T. Speetzen











